DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note
An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 23, 2021, has been entered.
Drawings
The amendment filed August 23, 2021, is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
Replacement Sheets 64 and 65 of the drawings, including Figs. 501-514, appear to show market conditions cards that are different from those shown in the original drawings. Compare Sheets 64-65 as originally filed and Replacement Sheets 64 and 65 filed August 23, 2021, which show cards with different indicia than originally disclosed.
Applicant is required to cancel the new matter in the reply to this Office Action.
The drawings are objected to because, in Figs. 351-400, it appears that “MANUFACTUTING” should read --MANUFACTURING--. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or 
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 21-26 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
Claims 21-26 appear to include numerous limitations that were not described in the original disclosure. Applicant has not pointed out where claims 21-26 are supported by the original disclosure, nor does there appear to be a written description of many of the claim limitations in the application as filed. 
For example, regarding claim 21, the description of the market regulation cards in claim 21, section E, as consisting of eight cards divided into two subsets of four cards carrying the repeated integers of 00, 22, 44, and 66 in one subset and 11, 33, 55, and 77 in the other subset, does not appear to be described in the original disclosure. The original drawings appear to show ten market regulation cards with numbers 00, 11, 22, 33, and 44 (see original Figs. 6402-6502) rather than eight cards with a first subset having numbers 00, 22, 44, and 66 and a 
Regarding claim 22, the original disclosure does not appear to describe at least the following: “each player competes to pile up five stacked coins of one state commodity on game board and holds five cards in his hands to cash the commodity price” (section B), “the switch path of players will be determined the loop direction” (section C), “playing market regulations cards when pop up the activation code to the player, the player follows the designated properties for every market regulation card, and whenever the activation code of market rules card is popped up the player plays the market rules card, the player follows the designated properties for every market rules card” (section D), and “players register the deals and bartering results of settlement clearance in a billboard plaque showing the incomes and wealth for all players are recorded in one sheet” (section F).
claim 23, the original disclosure does not appear to describe at least the following: “the playing method conserved the end-use consumer rights duality in profits and consumption”.
Regarding claim 24, the original disclosure does not appear to describe at least the following: “the state production tax is derived from the state issuing tax”, “the state manufacturing tax is derived from the state production tax”, “the service price is derived from state manufacturing tax”, and “the game is limiting the commodity price in every trading phase, the limited price could be extracted from the price of commodity in the production phase through the last four successive phases up to end-use consumer”.
Regarding claim 25, the original disclosure does not appear to describe at least the following: “the last four phases’ coefficients are used for the production coefficient, the manufacturing coefficient, the services coefficient, and the trading coefficient” and “within the same state there is a complementary integration among one state’s phases coefficients within the price limits”.
Regarding claim 26, the original disclosure does not appear to describe at least the following: “players in this game course will not lose all their funds in one risky transaction”. 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 21-26 are rejected as failing to clearly define the invention in the manner required by 35 U.S.C. 112(b).
Claims 21-26 are replete with vague and indefinite language, including many terms that are not clearly defined in either the claims or the disclosure. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. See MPEP 2173 for further discussion of the requirements of 35 USC 112(b). In addition, the claims must be in one sentence form only. Each claim should be the object of a sentence starting with “I (or we) claim”, “The invention claimed is” (or the equivalent). See MPEP 608.01(m) for information regarding the form of the claims. Note the format of the claims in the patents previously cited (e.g., US Patent No. 8,074,990 to Kennedy, or US Patent No. 8,585,055 to Pardo et al.). 
Regarding claim 21, examples of vague and indefinite language include at least the following: 
“in case the dice show the same two integers that represent an active tool card of market regulation to implement first or player keeps it for later use” (section B, lines 3-4) - It is unclear what dice are referred to, it is unclear what “an active tool card” is and how integers shown on dice would represent an active tool card, it is unclear what is kept for later use, and it is unclear in what sense the claimed apparatus would be limited by what appears to be a method step of keeping something for later use.
“and to accomplish a trade process is contingent upon five ; and to accomplish a trade process is contingent upon five trade phases, begin with ‘state privilege,’ ‘production purpose,’ ‘manufacturing purpose,’ ‘service purpose,’ and ‘purchase and sale trading purpose’” (section B, lines 12-16) - The phrase “and to accomplish a trade process is contingent upon five” has been duplicated, and it is unclear what is meant by the terms 
“a plurality of state’s coins is assigned for the state privilege phase; a plurality of production coins is assigned for production phase; a plurality of manufacturing coins is assigned for manufacturing phase; a plurality of service coins is assigned for service phase; a plurality of purchase/sale trading coins is assigned for purchase/sale trading phase” (section C, lines 1-6) - It is unclear whether the phases in section C are the same as the “purposes” in section B, and it is unclear whether the assignment of the coins refers to some structural feature of the coins (e.g., indicia) or to a method step in using the apparatus. If a method step, it is unclear in what sense the apparatus is limited by the method steps. The examiner notes that a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 USC 112(b), because it is unclear whether direct infringement would occur when the apparatus is created or when the method steps are carried out. See MPEP 2173.05(p), citing In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011).
“each state’s spot on the game board must have a set of different five coins stacked up in the order (state, production, manufacturing, service, and purchase/sale trading coins)” (section C, lines 6-8) - It is unclear whether this is describing a structural limitation of the game board or a rule for playing the game.
“the player can arrange a set of five corresponding commodity cards in his front” (section C, line 9) - It is unclear what the “corresponding commodity cards” are (e.g., some of the cards 
“every card in both sets carries an activation codes of designated properties for purchase or sale processes in different trade phases” (section E, lines 2-4) - It is unclear how many activation codes are being claimed, and it is unclear what “designated properties” and “sale processes” refer to.
“a card belongs to these two sets is called when the activation code corresponding to this card is generated by the random generator means set (Dice Pair) to execute an action tool, for example, to manage a process for a player like, compensation, punishment, and promotion action processes. all the players are obligated to immediate or postpone its implementation, that depends on the player’s well who own this card” (section E, lines 4-8) - It is unclear what is meant by the card being “called”, it is unclear what is meant by “an action tool” (e.g., whether this is a structural component of the game apparatus or a rule by which the game is played), it is unclear whether the terms “for example” and “like” describe features that are required or optional, it is unclear what “compensation”, “punishment” and “promotion action processes” refer to in this context, it is unclear what is meant by “to immediate or postpone”, it is unclear what component’s implementation is referred to, it is unclear what “the player’s well” refers to, and it is unclear what depends on the player’s well.
“the first subset is devoted to purchase delegacy actions … the second subset is devoted to sale delegacy actions” (section E, lines 9-11) - It is unclear what is meant by “purchase delegacy actions” and “sale delegacy actions.”
It is unclear what the term “relinquishing disprivilege” in section E, line 28, refers to.
It is unclear how the claimed apparatus is limited by the instructions recited in section F. For example, does this describe a physical sheet of instructions, or a list of rules by which the game is played? As noted above, a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 USC 112(b). 

Regarding claim 22, examples of vague and indefinite language include at least the following:
Claim 22 recites “the game” in line 1 and “the game board of claim 21” in line 2. It is unclear whether “the game board” refers to the board game apparatus recited in claim 21. (The examiner notes that claim 21 uses the terms “board game” in line 1 to refer to the apparatus as a whole, and “pentagonal board” in line 3, but does not use the term “game board.”)
“classifying cards and coins into eight groups (00, 01, 02, 03, 04, 05, 06, and 07), each group stacks seven cards, and corresponding seven coins are being collected together” (section B, lines 5-7) - It is unclear which cards and coins are referred to, and it is unclear how the list of digits are related to the cards and coins. (For example, does this describe indicia on the cards and coins, or simply a mental numbering of the groups?)
“or each player grabs all five phase cards and coins for a five states only in his front” (section B, line 8-9) - It is unclear what this step is an alternative to (e.g., an alternative to classifying cards and coins, or an alternative to each group stacking seven cards); it is 
“players can grab the cards and coins of another five state” (section B, lines 11-12) - It is unclear which cards and coins would be “the cards and coins of another five state”.
“the playing continues so on until the players finishing setting up the five phases coins” (section B, lines 12-13) - It is unclear what “the five phases coins” refers to.
“each player competes to pile up five stacked coins of one state commodity on game board, and holds five cards in his hand to cash the commodity price” (section B, lines 14-15) - It is unclear what “to cash the commodity price” means. 
“assigning the first player and selecting state from the two dice rolling” (section C, lines 1-2) - It is unclear what is meant by “the two dice rolling” (e.g., rolling two dice, or rolling the dice twice), and it is unclear how a state is selected from dice rolling.
“the switch path of players will be determined the loop direction, that will be determined depending on the order from the higher to lower sum” (section C, lines 5-6) - It is unclear what is meant by “the switch path” and “the loop direction”, and it is unclear what is determined depending on the order from the higher to lower sum.
“getting the given two dice numbers, and arranging these two numbers in the way which one will be the first and the other number will be the last, by this way the player has two options, one is a higher sum and the other is of lower sum, the player choose from these two number which state he want to select” (section C, lines 8-11) - It is unclear how a higher sum and a lower sum would be achieved from the two dice numbers. The sum of two numbers would appear to be the same regardless of the order in which they are arranged. 
“players normally compete to get the state privilege first and become the Governor, acquiring the state privilege to collect the state taxes for any transaction carries on the state land and the state coins on the game board” (section C, lines 17-20) - It is unclear whether the term “normally” means that this step is required or optional. It is unclear what “the state privilege,” “the state taxes,” “transaction carries,” and “the state land” refer to. 
“to acquire the Governor privilege, the buyer must pay the state Governor the price of state privilege” (section C, lines 23-24) - It is unclear what “the Governor privilege,” “the buyer,” and “the price of state privilege” refers to.
“The method according to claim (22-C)” (section D, line 1) - Claim 22 is a single claim that is interpreted as including all of sections A-F. It is unclear what is meant by this reference within claim 22 to another section of claim 22.
“after drawing a state commodity card in any phase, the associated coin of this state commodity is placed over the state spot of the game board” (section D, lines 6-8) - It is unclear whether “a state commodity card” refers to one of the state cards recited in claim 21, section B; or to one of the commodity cards recited in claim 22, section C; or whether “state cards”, “commodity cards” and “state commodity cards” all refer to the same cards (or if a state commodity card is a different card altogether).
“playing market regulation cards when pop up the activation code to the player, the player follows the designated properties for every market regulation card; and whenever the activation code of market rules card is popped up the player plays the market rules card, 
“Making a trade-in commodity through bilateral, interstitial deals, and bartering” (section E, line 1) - It is unclear what is meant by “a trade-in commodity” and “bilateral, interstitial deals”.
“the player can complete a game round by building up his stack pile when he wants to” (section E, lines 2-3) - It is unclear what “his stack pile” refers to.
“when a player gets an activation code as an action tool for a specific transaction”(section E, lines 4-5) - As noted above, it is unclear what is meant by “an action tool”.
“market conditions can help in promoting commodity exchange between players” (section E, lines 5-6) - It is unclear what “market conditions” refers to in this context, and it is unclear in what sense the game method is limited by this statement.
“each player strives to complete the stacked five coins alone to be eligible to obtain the commodities total quantity cost as a buyer” (section E, lines 6-7) - It is unclear what “the commodities total quantity cost” refers to.
“the player gets the complete stacked coins on his own of state’s set to regains the commodity total quantity cost with profit, i.e., he will reap a reward equivalent (100%) cost of the whole order quantity plus a bonus (10%) to the end-user buyer’s benefit” (section E, lines 10-12) - It is unclear what is meant by “to regains the commodity total quantity cost”, 
“As recited in claim (22-E)” (section F, line 1) - As noted above, claim 22 is a single claim that is interpreted as including all of sections A-F. It is unclear what is meant by this reference within claim 22 to another section of claim 22.
“players can trade-in stacked commodity coins, comprising: the first strategy, player trades-in a part of the stacked coins he owns by trade-in through bilateral deals or bartering or in the second strategy, player strives to own a maximum state’s phase privileges and reap a lot of money payback when offer them for sale to other players” (section F, lines 1-5) - It is unclear which coins are being referred to as “commodity coins”, it is unclear what is meant by “a maximum state’s phase privileges”, and it is unclear what is offered for sale to other players.
“in return, each player places five coins atop each other in the state spot on the game board and keeps in his hands the associated cards set” (section F, lines 7-9) - It is unclear what this action is in return for, and it is unclear what is meant by “the associated cards set” in the context of the claimed method.
“the market can expand after returning the commodity to market again with more options after player gets money back, returns the completed stacked piles to the card and coin decks” (section F, lines 9-10) - It is unclear what “the market”, “the commodity”, and “the card and coin decks” refer to in the context of the claimed method.
“when players are bartering with each other, players register the deals and bartering results of settlement clearance in a billboard plaque” (section F, lines 12-14) - There is insufficient 
“the game-winner is the one who gets the highest money wealth record, and the winner will actively holding the most of the game board’s money” (section F, line 14) - It is unclear what “the highest money wealth record” and “the game board’s money” refer to in the context of the claimed method.

Regarding claims 23, examples of vague and indefinite language include at least the terms “the mutually shared profits,” “the producer,” “the primary commodity,” “the commoditerial history,” and “the end-use consumer rights duality”. There is insufficient antecedent basis for these limitations in the claims, and it is unclear what these terms refer to in the context of the claimed game method.
Regarding claim 24, examples of vague and indefinite language include at least the terms “the state issuing tax,” “the state issuing price limit,” “the share of the end-customer profit share,” “the state production tax,” “the state production price limit,” “the state manufacturing tax,” “the state manufacturing price limit,” “the service price,” “the state service tax,” “the state service price limit,” “the state purchase/sale trading tax,” “the state purchase/sale trading price limit,” “the commodity price,” and “the price of commodity.” There is insufficient antecedent basis for these limitations in the claims, and it is unclear what these terms refer to in the context of the claimed game method.

claim 25, examples of vague and indefinite language include at least the terms “the last four phases’ coefficients,” “the production coefficient,” “the manufacturing coefficient,” “the services coefficient,” “the trading coefficient,” “the price of the product,” and “the price limits.” There is insufficient antecedent basis for these limitations in the claims, and it is unclear what these terms refer to in the context of the claimed game method. Additionally, it is unclear what is meant by “every state criteria” and “a complementary integration among one state’s phases coefficients within the price limits.”
Claim 26 is narrative in form and appears to describe a subjective experience of the game (“for fun and entertainment”, “a more excited and enthusiastic response”), but does not clearly and objectively define the metes and bounds of what Applicant considers to be the inventive method.
Response to Arguments
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA L DAVISON whose telephone number is (571)270-0189. The examiner can normally be reached Monday - Friday, 8:00 a.m. - 4:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura Davison/Examiner, Art Unit 3711                                                                                                                                                                                                        /January 6, 2022/